RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 1/17/2022 have been received. 
In the response filed on 1/17/2022, claims 1, 35, and 54 were amended. 
Claims 1, 2, 7, 13, 19, 24, 29, 35, 38, 43, 49, 52, 54-56, and 58-69 are pending. Claims 3-6, 8-12, 14-18, 20-23, 25-28, 30-34, 36, 37, 39-42, 44-48, 50, 51, 53, and 57 are canceled. Claims 58-69 are withdrawn from consideration. Claims 1, 2, 7, 13, 19, 24, 29, 35, 38, 43, 49, 52, and 54-56 are objected to. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.

Non-Compliant Amendment
Per 37 CFR 1.121(c), the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not 
Claim 24 includes two status identifiers (i.e., “(Previously presented) (Previously presented)”. 
Claim 54 includes the status identifier “(Previously presented)”. The claim was also amended (“[[The]] A”). 
	In the interest of compact prosecution, the claims are examined on their merits. 

Claim Objections
Claim 1 is objected to because the word “α-linolenic” is spelled incorrectly. In claim 1, the word “α-linoleic” should be spelled “α-linolenic”. Correction is required. 
Claim 1 was amended as follows: 
the composition comprises linoleic acid and α-linoleic acid in a ratio of between about 2:1 to about 1:5 (Linoleic acid: α-linoleic acid).
Claims 2, 7, 13, 19, 24, 29, 35, 38, 43, 49, 52, and 54-56 are objected to because they depend from claim 1. 

Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the amendment of claim 1, the word “α-linolenic” is spelled incorrectly. In claim 1, the word “α-linoleic” should be spelled “α-linolenic”. Correction is required. 
Claim 1 was amended as follows: 
the composition comprises linoleic acid and α-linoleic acid in a ratio of between about 2:1 to about 1:5 (Linoleic acid: α-linoleic acid).

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619